Citation Nr: 0418710	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  99-04 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for prostatitis and benign prostatic hypertrophy.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease and 
irritable bowel syndrome. 

3.  Entitlement to a compensable rating for sinusitis with 
seasonal allergies.  

4.  Entitlement to a compensable rating for genital herpes 
(HSV II).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which, in pertinent part, granted service 
connection for prostatitis and benign prostatic hypertrophy; 
hiatal hernia with gastroesophageal reflux disease, irritable 
bowel syndrome; sinusitis with seasonal allergies; and 
genital herpes (HSV II).  Upon the granting of service 
connection, the RO evaluated each disability as zero percent 
disabling effective August 1997.  The veteran appealed for 
the assignment of higher ratings.

In a September 2003 Supplemental Statement of the Case, the 
RO increased the veteran's initial rating for prostatitis and 
benign prostatic hypertrophy to 20 percent, and increased the 
veteran's initial rating for hiatal hernia with 
gastroesophageal reflux disease and irritable bowel syndrome 
to 10 percent.  

The Board notes that, inasmuch as the claims for higher 
ratings for the veteran's prostate and gastrointestinal 
disorders arise from an original grant of service connection, 
the provisions of Fenderson v. West, 12 Vet. App. 119 (1999) 
are for application, whereby "staged" ratings can be assigned 
on a claim for increased compensation arising from an 
original grant of service connection.  Further, 
notwithstanding the RO's grant of the 20 and 10 percent 
ratings for the veteran's prostate disorder and hiatal 
hernia, respectively, during the course of this appeal, as he 
has not withdrawn either claim and the maximum evaluation has 
not been assigned for a prostate or gastrointestinal 
disorder, the claims for the assignment of higher original 
ratings remain in appellate status.  See AB v. Brown, 6 Vet. 
App. 35 (1993).
FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided a VA examination in order to assist in 
substantiating the claims.  

2.  The veteran's service-connected prostate disorder, to 
include benign prostatic hypertrophy and a history of 
prostatitis, is not manifested by frequency of voiding that 
more nearly approximates causing him to awaken five or more 
times per night, or to have daytime voiding intervals of less 
than one hour, and it does not result in the need for him to 
wear absorbent materials.  

3.  The veteran's service-connected irritable bowel syndrome 
is well controlled through the avoidance of lactose, but 
causes occasional abdominal stress.  His gastroesophageal 
reflux disease is not accompanied by substernal or arm or 
shoulder pain, or productive of considerable impairment of 
health.

4.  The veteran's service-connected sinusitis is not 
manifested by obstruction of the nasal passages, 
incapacitating episodes requiring prolonged antibiotic 
treatment, or non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting. 

5.  The veteran's service-connected genital herpes (HSV II) 
has caused penile lesions on one occasion during service; the 
medical evidence shows that this disorder is currently 
asymptomatic and is not productive of any skin lesions or 
other abnormalities of the skin, to include exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, or dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected.  There is no medical evidence to show that the 
veteran's genital herpes requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12- month period. 

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for prostatitis and benign prostatic 
hypertrophy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 
4.7, 4.115, Diagnostic Code 7527 (2003).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for hiatal hernia with gastroesophageal 
reflux disease and irritable bowel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.113, 4.114, 
Diagnostic Codes 7319, 7346 (2003).    

3.  The criteria for the assignment of an initial compensable 
rating for sinusitis with seasonal allergies have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Codes 
6502, 6512 (2003).  

4.  The criteria for the assignment of an initial compensable 
rating for genital herpes (HSV II) have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7, 4.20, 4.118, Diagnostic Code 
7899-7806 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 1998 rating decision; the October 
1998 Statement of the Case; the September 2003 Supplemental 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claims for higher initial ratings 
for prostatitis and benign prostatic hypertrophy; hiatal 
hernia with gastroesophageal reflux disease and irritable 
bowel syndrome; sinusitis with seasonal allergies; and 
genital herpes (HSV II), and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated May 2002, September 
2003, February 2004, and April 2004 informed him of the types 
of evidence that would substantiate his claims; that he could 
obtain and submit private evidence in support of his claims; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the RO decision that is the 
subject of this appeal was issued in July 1998, more than two 
years before the enactment of VCAA.  The RO obviously could 
not inform the veteran of law that did not exist.  Moreover, 
in Pelegrini II, the Court also made it clear that where, as 
in this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with section 5103(a); § 3.159(b)(1) because 
an initial RO decision had already occurred.
 
Moreover, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. 
§ 7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

Here, the Board finds that VCAA was not in existence at the 
time of the July 1998 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See 38 C.F.R. § 20.1102; see also 
Bernard, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by May 2002, September 2003, February 2004, and April 
2004 letters and asked him to identify all medical providers 
who treated him for prostatitis and benign prostatic 
hypertrophy, hiatal hernia with gastroesophageal reflux 
disease and irritable bowel syndrome, sinusitis with seasonal 
allergies, and genital herpes (HSV II).  The RO has obtained 
all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that the veteran underwent a VA examination 
in March 1999.  The Board further notes that the RO had 
scheduled subsequent VA examinations but the veteran either 
failed to show up or has called to cancel the examinations.  
The RO contacted the veteran in October 2002 and he cancelled 
seven scheduled examinations and told the RO that he would 
contact the RO when he was ready to be rescheduled.  The 
veteran has not requested any subsequent examinations.  

The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Clearly, therefore, 
it is incumbent upon the veteran to cooperate in any way that 
will facilitate the RO's efforts in developing this claim, to 
include reporting for examinations as described above.  The 
veteran is hereby referred to 38 C.F.R. §§ 3.158, 3.655 
(2003), under which his failure to cooperate could result in 
adverse action on his claim.  

Pursuant to 38 C.F.R. § 3.326(a), individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  When a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. However, when 
the examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Since this claim is an appeal of an initial 
rating determination, and there is medical evidence relevant 
for rating purposes dated during the period of time in 
question, the Board shall rely on the evidence of record in 
order to properly adjudicate the claims.  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Background

The service medical records reveal that in January 1994 the 
veteran complained of burning pain in the lower left quadrant 
of his abdomen on defecation of four weeks duration.  He also 
noted loose stools alternating with constipation and 
occasional blood on toilet tissue.  In July 1996, he again 
reported having loose and watery stools.  He was diagnosed 
with acute infection gastroenteritis.  In April 1997, he 
complained of persistent pyrosis and acid regurgitation.  The 
symptoms of his irritable bowel syndrome (IBS) remained 
unchanged, although it was noted that they were exacerbated 
by milk products.  He was diagnosed with gastroesophageal 
reflux disease (GERD) and a hiatal hernia.      

Upon the veteran's July 1997 separation examination, it was 
noted that his GERD was well controlled by Prevacid and that 
his IBS was well controlled through the avoidance of lactose.  

The veteran underwent a VA examination in March 1999, but the 
clinician did not address the veteran's intestinal and 
abdominal disorders.  

The clinician noted that the veteran had numerous visits to 
the urologist in 1994 and at some of the examinations, his 
prostate was deemed normal with a normal cystoscopy.  He was 
frequently diagnosed with recurrent prostatitis.  His 
symptoms were incomplete bladder emptying with nocturia, and 
ejaculatory pain.  At examination, the veteran indicated that 
he still nocturia times three or four, intermittent episodes 
of a sensation of incomplete emptying of his bladder, and  
ejaculatory pain.  

The veteran denied having many sinusitis infections.  He 
could remember only one.  Most of his nasal drainage was 
clear and did not appear infected.  It was non-purulent.  
Upon examination, the nasal mucosa was somewhat edematous but 
it did not appear obstructed and no nasal polyps were seen.  
There was no sinus tenderness and the oropharynx was normal 
with no postnasal discharge.    

Upon examination, the veteran's testes were normal and there 
was no hernia.  There were no penile lesions.  The prostate 
was moderately tender, although not excessively so, and it 
was of normal size and consistency.

The clinician noted that allergic rhinitis was going to be 
evaluated separately, but that there was very little evidence 
of any ongoing sinusitis of an infectious type.  The 
clinician diagnosed probable chronic prostatitis and genital 
herpes (though the veteran insisted that it only occurred 
once and he has had no recurrence of any lesions).  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.
 
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran has appealed the RO decision assigning an initial 
evaluation for his disabilities.  Therefore, consideration 
must be given regarding whether the case warrants the 
assignment of separate ratings for the each disability for 
separate periods of time, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Pursuant to 38 C.F.R. § 4.97 (Diagnostic Code 6502), the 
maximum rating of 10 percent is warranted when the veteran 
experiences a 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  

A 10 percent rating is also warranted when the veteran has 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  38 C.F.R. § 4.97 (Diagnostic 
Code 6514).

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002), codified at 38 C.F.R. § 4.118. 
In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

The veteran's genital herpes is rated by analogy to eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  A review of 
the record demonstrates that the RO considered the old and 
new criteria.  Therefore, the veteran was made aware of the 
change. Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old criteria, Diagnostic Code 7806 provided that a 
10 percent rating contemplated a skin disorder with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area. 

Under the new criteria for 7806, a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period. 

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7527, 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals are to be rated as voiding 
dysfunctions or urinary tract infections, whichever is 
predominant.  

With urinary frequency, a 20 percent rating is warranted when 
the veteran has daytime voiding intervals between one and two 
hours, or; has awakening to void three to four times per 
night.  The next higher rating of 40 percent is only 
warranted if the veteran experiences daytime voiding 
intervals of less than one hour, or; awakening to void five 
or more times per night.  38 C.F.R. § 4.115a.

With voiding dysfunction, a 20 percent rating is also 
warranted if the voiding dysfunction requires the wearing of 
absorbent materials which must be changed fewer than two 
times per day.  The next highest rating of 40 percent is 
warranted only if the voiding dysfunction requires the 
wearing of absorbent material that must be changed two to 
four times per day.  Id. 

Pursuant to 38 C.F.R. § 4.114 (Diagnostic Code 7346), a 30 
percent rating is warranted when a veteran experiences 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted when the veteran 
experiences two or more of the above-referenced symptoms with 
less severity.  

Pursuant to 38 C.F.R. § 4.114 (Diagnostic Code 7319), a 10 
percent rating is warranted when the veteran experiences 
moderate irritable colon syndrome characterized by frequent 
episodes of bowel disturbance with abdominal stress.  A 30 
percent rating is only warranted when the veteran experiences 
severe irritable colon syndrome characterized by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal stress.  

Analysis

Prostatitis and benign prostatic hypertrophy
The veteran was awarded a 20 percent initial rating in a 
September 2003 Supplemental Statement of the Case.  He is 
seeking a higher rating.  The Board notes that pursuant to 38 
C.F.R. § 4.115b (Diagnostic Code 7527), and the rating 
criteria governing urinary frequency found in 38 C.F.R. 
§ 4.115a, the next higher rating of 40 percent is only 
warranted if the veteran experiences daytime voiding 
intervals of less than one hour, or if he awakens to void 
five or more times per night.  Under the criteria governing 
voiding dysfunction, the next higher rating of 40 percent is 
warranted only if the voiding dysfunction requires the 
wearing of absorbent material that must be changed two to 
four times per day.  
 
At the veteran's March 1999 VA examination, the clinician 
found that the veteran's 
prostate was moderately tender, although not excessively so, 
and it was of normal size and consistency.  However, the 
veteran complained of incomplete bladder emptying with 
nocturia, and ejaculatory pain.  He specifically indicated 
that he still has three to four times nocturia.  The veteran 
did not report the need for wearing absorbent materials.

Since the veteran does not awaken five or more times per 
night, report daytime voiding intervals of less than one 
hour, or require the wearing of absorbent materials, the 
criteria for the next higher rating of 40 percent are not 
met.    

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence of 
record shows no distinct periods of time during which his 
prostatitis and benign prostatic hypertrophy have been more 
than 20 percent disabling, and thus higher staged ratings are 
not indicated.

The Board finds that the veteran's service-connected prostate 
disorder, to include benign prostatic hypertrophy and a 
history of prostatitis, is not manifested by frequency of 
voiding that more nearly approximates causing him to awaken 
five or more times per night, or to have daytime voiding 
intervals of less than one hour, and it does not result in 
the need for him to wear absorbent materials.  Accordingly, a 
compensable rating is not warranted under the former or 
current criteria for rating genitourinary disorders.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for the assignment of an initial rating in excess of 20 
percent for prostatitis and benign prostatic hypertrophy must 
be denied.  Gilbert, supra; Ortiz, supra.

Hiatal hernia with gastroesophageal reflux disease; irritable 
bowel syndrome
The RO's September 2003 Supplemental Statement of the Case 
granted the veteran a 10 percent rating for his hiatal hernia 
with gastroesophageal reflux disease (GERD) and irritable 
bowel syndrome (IBS).  The veteran seeks a higher rating.  

The veteran's representative has argued that the veteran 
should be rated separately for GERD and IBS disabilities.  
However, under 38 C.F.R. § 4.113, there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disabling picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. § 4.14 (2003).

Under 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 
to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  In this case, the Board 
has considered the appropriate ratings under Diagnostic Codes 
7319 and 7346. Given the regulatory provisions of 38 C.F.R. 
§§ 4.113 and 4.114, separate ratings may not be assigned.
 
Pursuant to Diagnostic Codes 7319 and 7346, a 30 percent 
rating is only warranted when the veteran experiences severe 
irritable colon syndrome characterized by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal stress (Diagnostic Code 7319), or 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health (Diagnostic Code 7346).

The record indicates that the veteran failed to report for a 
VA examination to evaluate his gastrointestinal disability on 
more than one occasion, most recently in March 1999.  
Therefore, the veteran's disability is rated on the basis of 
the evidence of record.  See 38 C.F.R. § 3.655(b).

In reviewing the evidence that is of record, the Board notes 
that the service medical records do not show any evidence 
that the veteran's epigastric distress was accompanied by 
substernal or arm or shoulder pain.  The service medical 
records also fail to show that the veteran's irritable bowel 
syndrome was more or less constant.  In July 1996, the 
veteran reported a two-week history of diarrhea.  This was 
the first report of any problems since January 1994.  
Furthermore, the most recent medical evidence of record is 
the veteran's July 1997 separation examination that notes 
that his GERD is well controlled by Prevacid, and his IBS is 
controlled by avoiding lactose.

Since the medical evidence of records fails to show that the 
veteran's irritable bowel syndrome causes constant abdominal 
stress, or that his epigastric distress is accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is not 
warranted.  Both gastrointestinal disorders have been 
relatively quiescent based on the evidence in the file; there 
is no predominant disability picture which supports elevation 
to the next higher evaluation; the severity of the overall 
disability is not to a degree to warrant such elevation.  38 
C.F.R. §§ 4.113, 4.114.

In sum, the veteran's service-connected irritable bowel 
syndrome is well controlled through the avoidance of lactose, 
but causes occasional abdominal stress.  His gastroesophageal 
reflux disease is not accompanied by substernal or arm or 
shoulder pain, or productive of considerable impairment of 
health.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence of 
record shows no distinct periods of time during which his 
hiatal hernia, gastroesophageal reflux disease, and irritable 
bowel syndrome have been more than 10 percent disabling, and 
thus higher staged ratings are not indicated.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for the assignment of an initial rating in excess of 10 
percent for hiatal hernia with gastroesophageal reflux 
disease and irritable bowel syndrome must be denied.  
Gilbert, supra; Ortiz, supra 

Sinusitis with seasonal allergies
The veteran seeks a compensable rating for sinusitis with 
seasonal allergies.  The Board notes that the minimum 
compensable rating of 10 percent is warranted only when the 
veteran experiences a 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side 
pursuant to 38 C.F.R. § 4.97 (Diagnostic Code 6502), or when 
the veteran has one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 
(Diagnostic Code 6514).

The evidence of record shows that at the time the veteran was 
discharged from service, his sinusitis was well controlled by 
taking Claratin

Furthermore, the veteran underwent a VA examination in March 
1999.  Rather than complaining of incapacitating episodes 
requiring prolonged antibiotic treatment, he denied having 
many sinusitis infections.  The clinician noted that the 
veteran could only remember one.   

Upon examination, the veteran's nasal drainage was clear, 
non-infected, and non-purulent.  In addition, nasal mucosa 
was not obstructed and there was no evidence of nasal polyps.  
Finally, there was no sinus tenderness and the oropharynx was 
normal with no postnasal discharge.  The clinician concluded 
that there was very little evidence of any ongoing sinusitis 
of an infectious type.

The veteran's representative has argued that since the 
manifestations are seasonal, the veteran's condition has not 
been properly evaluated in an active state, and therefore 
"negative" results have been reported.  As the Board has 
already noted, the veteran was scheduled for numerous 
additional examinations and the veteran has either failed to 
attend the examinations or has called to cancel the 
examinations in advance.  Pursuant to 38 C.F.R. § 3.655, the 
Board must rely on the evidence of record in order to 
adjudicate the claim.  Upon examination of the evidence of 
record, the Board notes that, upon a March 1999 examination, 
the veteran gave a history of only one sinus infection and 
the examination was essentially normal, aside from somewhat 
edematous nasal mucosa.  There was no sinus tenderness and 
the oropharynx was normal with no postnasal drainage.  The 
Board finds that the preponderance of the evidence is against 
the claim for a compensable rating for sinusitis with 
seasonal allergies.   

In sum, the veteran's service-connected sinusitis is not 
manifested by obstruction of the nasal passages, 
incapacitating episodes requiring prolonged antibiotic 
treatment, or non-incapacitating episodes characterized by 
headaches, pain, and purulent discharge or crusting. 

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence of 
record shows no distinct periods of time during which his 
sinusitis has been more than zero percent disabling, and thus 
higher staged ratings are not indicated.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for the assignment of an initial compensable rating for 
sinusitis with seasonal allergies must be denied.  Gilbert, 
supra; Ortiz, supra.

Genital herpes (HSV II)
The veteran seeks a compensable rating for genital herpes 
(HSV II).  The minimum 10 percent rating is warranted only if 
the veteran experiences dermatitis or eczema on at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent, of the exposed 
areas affected or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  38 C.F.R. § 4.118 (Diagnostic Code 7806).

Upon the veteran's March 1999 VA examination, the clinician 
noted that there were no penile lesions.  Furthermore, the 
veteran insisted that he had only experienced one outbreak 
and he has had no recurrence of any lesions.  As noted above, 
the veteran failed to report for a more current VA 
examination.  The medical evidence that is of record shows 
that the veteran's service-connected genital herpes (HSV II) 
has caused penile lesions on one occasion during service and 
that it is currently asymptomatic and not productive of any 
skin lesions or other abnormalities of the skin, to include 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area, or dermatitis or eczema that is at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected.  There is no medical evidence to show 
that the veteran's genital herpes requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period.  Therefore, 
a compensable rating is not warranted under the former or 
current rating criteria.  (See supra under law and 
regulations.)

In sum, the veteran's service-connected genital herpes (HSV 
II) has caused penile lesions on one occasion during service; 
the medical evidence shows that this disorder is currently 
asymptomatic and is not productive of any skin lesions or 
other abnormalities of the skin, to include exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area, or dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected.  There is no medical evidence to show that the 
veteran's genital herpes requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12- month period. 

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The evidence of 
record shows no distinct periods of time during which his HSV 
II has been more than zero percent disabling, and thus higher 
staged ratings are not indicated.

As the preponderance of the evidence is against the claim for 
a compensable rating, under the former or current criteria 
for rating skin diseases, the benefit-of-the-doubt doctrine 
does not apply, and the claim for the assignment of an 
initial compensable rating for HSV II must be denied.  
Gilbert, supra.


ORDER

The assignment of an initial rating in excess of 20 percent 
for prostatitis and benign prostatic hypertrophy is denied.  

The assignment of an initial rating in excess of 10 percent 
for hiatal hernia with gastroesophageal reflux disease and 
irritable bowel syndrome is denied.  

The assignment of an initial compensable rating for sinusitis 
with seasonal allergies is denied.  

The assignment of an initial compensable rating for genital 
herpes (HSV II) is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



